DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1, 5-9, 11 and 15-20 filed on February 23, 2021 have been fully considered but the arguments are rendered moot in view of new ground(s) of the claim necessitated by the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No. US 2014/0092994 A1) in view of  Thomas et al. (WO 2018/011042 A1). 

Regarding claim 1,
Wang teaches the following limitations of claim 1: 
 A method for video decoding, comprising: decoding a binary coded tile identifier carrying an identification of a tile in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining based on decoding the binary coded tile identifier in the NAL unit header (¶¶0008, 0144-0145-The above examples described techniques for signaling a decoding unit identifier that video decoder 30 utilizes to determine which NAL units are associated with which decoding units. For example, if the slice header indicates a decoding unit identifier, then video decoder 30 may determine that the NAL unit that includes the slice is associated with the decoding unit indicated in the slice header), that the tile identifier is included in a list of tiles to be decoded (¶0028-One example of a NAL unit is a slice of a picture (i.e., the data encapsulated in the NAL unit includes the video data needed to decode a slice of a picture). ¶0078-VCL NAL units may include video data for slices within a picture); and  reconstructing the tile based on determining that the tile identifier is included in the list of tiles to be decoded (¶¶0008,0072-determining which network access layer (NAL) units are associated with which decoding units based on the unique identifier for each decoding unit in the access unit, and decoding the NAL units of each of the decoding units in the access unit, based on the determination, to reconstruct at least one picture), wherein the NAL unit header includes the tile identifier (¶0173- as illustrated in FIG. 2B, decoding unit 52A includes slice NAL units 54A and 54B, decoding unit 52B includes slice NAL units 64A-64C, and decoding unit 52C includes slice NAL units 78A and 78B. Each of slice NAL units includes a slice header and a slice body. The slice header includes header information including a decoding unit identifier, and the slice body includes video data for decoding the slice).
Wang does not explicitly disclose wherein the NAL unit header includes type of data that a NAL unit carries, a nuh_tile-_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
Thomas discloses wherein the NAL unit header includes type of data that a NAL unit carries, a nuh_tile-_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs (See Table 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include wherein the NAL unit header includes type of data that a NAL unit carries, a nuh_tile-_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs as taught by Thomas such that the encoder or the decoder able to easily identify the NAL units belonging to each tile (Thomas: Page 30-31).

Regarding claim 7,
Wang in view of Thomas  teaches the method of claim 1. Wang further discloses wherein the tile identifier is in a fixed position in the  NAL unit header (¶0113-0114- If the NAL unit is for one or more slices, video decoder 30 may determine for which decoding unit the NAL unit is associated from the DU identifier in the slice header).

Regarding claims 8,
Wang in view of Thomas  teaches the method of claim 1. Wang further discloses  wherein a size of the tile identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header (¶0144-0145 -The syntax element is represented by a fixed length code whose length in bits is given by du_cpb_removal_delay_length_minus1+1…The above examples described techniques for signaling a decoding unit identifier that video decoder 30 utilizes to determine which NAL units are associated with which decoding units. For example, if the slice header indicates a decoding unit identifier, then video decoder 30 may determine that the NAL unit that includes the slice is associated with the decoding unit indicated in the slice header).

Regarding claim 9,
Wang in view of Thomas  teaches the method of claim 1. Wang further discloses wherein a size of the tile identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs (¶0028-One example of a NAL unit is a slice of a picture (i.e., the data encapsulated in the NAL unit includes the video data needed to decode a slice of a picture). Another example of a NAL unit is a parameter set. For example, a NAL unit may include video data of a picture parameter set, a sequence parameter set, and other examples of a parameter set). 


Claims 11 and 17-20 are directed to a device/a non-transitory computer-readable medium  claims and includes limitations analogous to claims 1 and 7-9. Thus, claims 11 and 17-20 are rejected due to same reasons set forth above with respect to claims 1 and 7-9.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No. US 2014/0092994 A1) in view of Thomas et al. (WO 2018/011042 A1) as applied to claim 1, and further in view of Wu et al. (Pub. No. US 2014/0301464 A1). 
Regarding claims 5 and 6,
Wang  in view of Thomas discloses the method of claim 1. Thomson further discloses wherein, for a given tile layout, each tile in the tile layout has a unique tile identifier (Page 10,  determining a tile map on the basis of the tile identifiers and boundary identifiers, the tile map defining a spatial layout of one or more video tiles in the output video frame). The motivation statement set forth above with respect to claim 1 applies here. 
Wang in view of Thomas does not explicitly teach the following limitation: the unique tile identifier is assigned in accordance with a scan order of the picture segment in the tile layout, wherein the scan order is associated with a top left corner of the tiles of the tile layout, and is increased by one following a top-to-bottom, right-to- left order.  
However, Wu teaches the limitations as follows: wherein, for a given tile layout, each tile in the tile layout has a unique tile identifier, and the unique tile identifier is assigned in (¶0171- two syntax elements for a given tile rectangle can identify the tile position of the top-left tile in the tile rectangle and the tile position of the bottom-right tile in the tile rectangle, respectively, in tile raster scan order).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang in view of Thomas with Wu to facilitate region-of-interest encoding, decoding and display, transcoding to limit encoded data to a selected set of tiles, loss robustness, and parallelism in encoding and/or decoding as taught by Wu (¶0005). 
Regarding claims 15 and 16,
Claims 15 and 16 are directed to a device claims and includes limitations analogous to claims 5 and 6. Thus, claims 15 and 16 are rejected due to same reasons set forth above with respect to claims 5 and 6.

The following is  the prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deshpande (Pub. No. US 2014/0211849 A1) describes decoding the current picture based on the used by current picture flag values.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488